Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155557(67)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 155557
  v                                                                 COA: 328816
                                                                    Newaygo CC: 14-010873-FC
  PAUL MICHAEL JONES,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant for leave to file a
  brief in support of the application for leave to appeal in excess of the page limit
  restriction is GRANTED. The 68-page supporting brief submitted on April 3, 2017, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 7, 2017
                                                                               Clerk